Citation Nr: 0017382	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-05 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Whether the 50 percent evaluation assigned for post-
traumatic stress disorder (PTSD) was appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (RO) which granted service connection for 
PTSD and assigned a 50 percent disability rating.  During the 
pendency of this appeal the RO reduced the disability rating 
to 30 percent and restored the 50 percent rating effective as 
of the date of the initial grant of service connection.


REMAND

The veteran's April 1998 VA Form 9 substantive appeal 
includes a request for a personal hearing to be held before a 
member of the Board to be held at the RO.  However, review of 
the claims file does not show that the veteran was provided 
with the hearing he had requested or that he withdrew his 
request.  The law requires that a veteran who so requests 
shall be provided with a personal hearing unless the veteran 
withdraws the request.  38 U.S.C.A. §§ 7105, 7107; 38 C.F.R. 
§ 20.700, 20.703, 20.704 (1999).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO is requested to schedule the 
veteran for a personal hearing before a 
member of the Board to be held at the RO 
as soon as practicable and to advise the 
veteran accordingly.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




